Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 02/16/2021. As directed by the amendment: claims 34, 37, 39-40, 42-44, 46-47, 50-52, and 55 have been amended, no claims have been withdrawn, claims 1-33 and 48 have been cancelled, and no new claims have been added.  Thus, claims 34-47 and 49-55 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-40 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the word "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 50 recites the limitation "a kitchen appliance" at line 8 renders the claim indefinite. It is unclear for whether this kitchen appliance is the same as the one recited  essential structural cooperative relationships between the two are suggested.
Regarding claim 53, recites the limitation "the aperture" at lines 2 and 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the aperture” and “a central aperture” at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the aperture) or provide proper antecedent basis.
Claims 39-40 and 51-52 are also rejected because each claim depends on rejected claims 38 and 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 41, and 45  rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al (US 20160287011 A1).
Regarding claim 34, Deshayes et al discloses a kitchen appliance (abstract, i.e. a cooking appliance), comprising: 
a bowl 2 (fig. 2, i.e. a working container);
a lid 5 (fig. 2) arranged to be fittable to the bowl 2 (fig. 2, i.e. a container);
a seal 7 (fig. 3, i.e. an airtight gasket) arranged to be fitted between the lid 5 (fig. 2) and the bowl 2 (fig. 2, i.e. a container) when the lid is fitted to the bowl (see figures 1A, 1B and 3); and 
a safety device 53 (fig. 7, i.e. a peripheral locking ring) arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl (¶ 0042-0043, 0053-0054).
With respect to the safety device arranged to allow operation of the kitchen appliance only when both the lid is fitted to the bowl and the seal is fitted between the lid and the bowl is known in the art. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include such arrangement as set forth above for the purpose of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007), since applicant has not disclosed that having such arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 35, Deshayes et al discloses in which the seal 7 (fig. 3, i.e. an airtight gasket) is a removable component (¶ 008).
With respect to claim 36, Deshayes et al discloses in which the lid 5 (fig. 2) has a locked position 20 (fig. 2, i.e. a slot) on the bowl 2 (fig. 2, i.e. a working container), and the safety device 53 (fig. 7, i.e. a peripheral locking ring) is arranged such that the lid 5 (fig. 2) is movable into the locked position 20 (fig. 2, i.e. a slot) only when the seal is fitted between the bowl and the lid (¶ 0054).
With respect to claim 41, Deshayes et al discloses in which operation of the appliance (abstract, i.e. a cooking appliance) comprises heating the bowl (¶ 0016, 0037) and/or moving a tool 4 (fig. 3) within the bowl 2 (fig. 3, i.e. a working container).
With respect to claim 45, Deshayes et al discloses a display element 10 (fig. 2, i.e. a control panel) arranged to indicate the condition of the safety device (¶ 0043).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al (US 20160287011 A1) in view of Choi et al (US 20130220764 A1).
Regarding claim 37, Deshayes et al discloses all the limitations of the claimed invention as set forth above including a base unit 1 (fig. 2, i.e. a casing) arranged to support the bowl 2 (fig. 2, i.e. a working container), except for the safety device comprising a switch provided in the base unit, wherein the actuation of the switch allows the operation of the kitchen appliance.

With respect to claim 38, Deshayes et al in view of Choi et al discloses the limitations of the claimed invention of which Choi further discloses in which the safety device (i.e. a safety interlock mechanism ) comprises a movable element (8, 23, i.e. a clutch and clutch lever) biased towards a first position (i.e. an engaged position) and movable towards a second position (i.e. a disengaged position) when the lid (22) is fitted to the bowl (2) and the seal is fitted between the bowl and the lid, preferably in which the switch is actuable by movement of the movable element (8, 23, i.e. a clutch and clutch lever) into the second position when the bowl is supported on the base (1) (abstract; ¶ 0005-0006, 0021-0022). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such safety device configuration as set forth above, as suggested and taught by Choi, for the purpose of providing safety interlocks and blade safety stops for food processors.
With respect to claim 39, Deshayes et al in view of Choi et al discloses the limitations of the claimed invention of which Choi further discloses wherein the 
With respect to claim 40, Deshayes et al in view of Choi et al discloses the limitations of the claimed invention of which Choi further discloses in which the moveable member (8, 23, i.e. a clutch and clutch lever) is an elongate member (20, i.e. a plunger) extending from a position at or adjacent a rim of the bowl (2) to a position at or adjacent the base (1) of the bowl (2).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such safety device configuration as set forth above, as suggested and taught by Choi, for the purpose of providing safety interlocks and blade safety stops for food processors.

Claims 42, 44, and 46 areDeshayes et al (US 20160287011 A1) in view of LEUNG (US 20170127871 A1).
Regarding claim 42, Deshayes et al discloses all the limitations of the claimed invention as set forth above, except for wherein the safety device comprises a wireless connection and/or wherein the safety device comprises an electronic sensor arranged to detect whether the removable seal component is fitted between the lid and the bowl, and wherein the electronic sensor comprises at least one of a radio-frequency sensor, a magnetically-actuated reed-switch, and/or electrical contacts for which the removable seal completes an electrical circuit.
However, LEUNG teaches wherein the safety device comprises a wireless connection and/or wherein the safety device comprises an electronic sensor arranged to detect whether the removable seal component is fitted between the lid and the bowl, and wherein the electronic sensor (78) comprises at least one of a radio-frequency sensor, a magnetically-actuated reed-switch, and/or electrical contacts for which the removable seal completes an electrical circuit (¶ 0039, 0043, 0047, i.e. a reed sensor). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sensor as set forth above, as suggested and taught by LEUNG, for the purpose of ensuring that steam is not generated unless the lid is received atop the container (¶ 0048).
With respect to claim 44, Deshayes et al in view of LEUNG discloses the limitations of the claimed invention as set forth above of which LEUNG further discloses a button 98 (fig. 23, i.e. a pin) arranged to release the bowl 14 (fig. 23, i.e. the container) from the base unit 12 (fig. 23) when the button is depressed, and wherein the bowl further comprises a handle (18), wherein the button is located on the handle (¶ 0043). It 
With respect to claim 46, Deshayes et al in view of LEUNG discloses the limitations of the claimed invention as set forth above of which LEUNG further discloses one or more sensors (78) arranged to detect the condition of the safety device; and one or more transmitters arranged to transmit data relating to a condition of the safety device to an external server and/or user device (¶ 0047-0048). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sensor as set forth above, as suggested and taught by LEUNG, for the purpose of ensuring that steam is not generated unless the lid is received atop the container (¶ 0048).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Deshayes et al (US 20160287011 A1) in view of Lego et al (US 20170079470 A1).
Regarding claim 43, Deshayes et al discloses all the limitations of the claimed invention as set forth above, except for wherein the bowl comprises a latching arranged to latch the bowl with the base unit, such that the safety device is operable only when the bowl is latched to the base unit.
However, Lego et al teaches wherein the bowl 13 (fig. 1, i.e. a cover) comprises a latching 14, 7 (fig. 1, i.e. latching lugs and latching tabs) arranged to latch .

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al (US 20050132895 A1).
Regarding claim 47,  Lee discloses a seal 50 (fig. 1, i.e. the sealing part assembly) arranged to seal a bowl 10 (fig. 1, i.e. a vessel) with a lid 20 (fig. 1), comprising: 
a ring 510 (fig. 1, i.e. a packing) shaped body having first 513 (fig. 1, i.e. a cut-off plate) and second 512 (fig. 1, i.e. a sealing plate) projections extending away from the body at or adjacent each axial end thereof (see figure 1);
wherein a profile defined by the first projection 513 (fig. 1, i.e. a cut-off plate) is thinner (see figure 1, i.e. a lower one) than a profile defined by the body 10 (fig. 1, i.e. a packing) and a profile defined by the second projection 512 (fig. 1, i.e. a sealing plate); 
wherein the first projection 513 (fig. 1, i.e. a cut-off plate) is arranged to act as a sealing surface 11 (fig. 1, i.e. a slant face).
Lee discloses all the limitations of the claimed invention as set forth above, except for wherein the profile of the first projection is tapered, and wherein the profile of the second projection is as thick or thicker than the profile of the body.

With respect to claim 49, Lee in view of Seurat Guiochet et al discloses the limitations of the claimed invention as set forth above of which Lee further discloses wherein the seal 50 (fig. 1, i.e. the sealing part assembly) is made of food-safe flexible material (col. 2, line 61-64), and/or wherein the seal is made of one of: rubber, silicone rubber, synthetic rubber, or thermoplastic elastomer (col. 3, line 2-3).

Claims 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,927,183) in view of Seurat Guiochet et al (US 20050132895 A1) as applied to claim 47 above, and further in view of Deshayes et al (US 20160287011 A1).
Regarding claim 50, Lee in view of Seurat Guiochet et al discloses all the limitations of the claimed invention as set forth above including a lid 20 (fig. 1) for a bowl 10 (fig. 1, i.e. a vessel) of a kitchen appliance as claimed in claim 47 (see claim 47 above), except for an outer lid section comprising a peripheral wall; and an inner lid  wherein the walls of the outer lid section and inner lid section are arranged to receive a lip of a corresponding bowl of a kitchen appliance for bearing against the seal.
However, Deshayes et al discloses the lid 5 (fig. 2) assembly for the bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance), comprising:
an outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprising a peripheral wall (not labeled, see figure 7); and
an inner lid section 52 (fig. 7, i.e. called the body) comprising a peripheral wall (i.e. an interior skirt 58 wall) containing a groove arranged to hold a removable seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044);
wherein the inner lid section 52 (fig. 7, i.e. called the body) is arranged to fit within the wall of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) (see figure 4); and
wherein the walls (not labeled, see above) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) and inner lid section 52 (fig. 7, i.e. called the body) are arranged to receive a lip (i.e. the upper edge of the working container 2) of a corresponding bowl 2 (fig. 2, i.e. the working container) of a kitchen appliance (abstract, i.e. a cooking appliance) for bearing against the seal 7 (fig. 3, i.e. an airtight gasket) (¶ 0044).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to 
With respect to claim 51, Lee in view of Seurat Guiochet et al and Deshayes et al discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (not labeled, see figure 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of projections 55 (fig. 6) arranged to retain the inner lid section 52 (fig. 7, i.e. called the body), and wherein the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) is capable of rotating independently from the inner lid section (¶ 0054).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 52, Lee in view of Seurat Guiochet et al and Deshayes et al discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the wall (not labeled, see figure 7) of the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) comprises a plurality of tabs 57A (fig. 7) and/or ramp-shaped projections arranged to interact with corresponding apertures 20 (fig. 2, i.e. slots) provided on the bowl 2 (fig. 2, i.e. the working container) of the kitchen appliance  (abstract, i.e. a cooking appliance) to secure the lid 5 (fig. 2) assembly to the bowl 2 (fig. 2, i.e. the working container) (¶ 0042-0043).  It would have been obvious 
With respect to claim 53, Lee in view of Seurat Guiochet et al and Deshayes et al discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses wherein the outer lid section 53 (fig. 7, i.e. a peripheral locking ring) and the inner lid section  52 (fig. 7, i.e. called the body) both comprise a central aperture 50 (figs. 3-4, i.e. a tube), the aperture provided in the inner lid section 52 (fig. 7, i.e. called the body) being smaller than the aperture provided in the outer lid section 53 (fig. 7, i.e. a peripheral locking ring).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such lid assembly as set forth above, as suggested and taught by Deshayes, for the purpose of offering the advantage of having a locking system that is simple, reliable and inexpensive to produce, while achieving very good usage ergonomics (¶ 0007).
With respect to claim 54, Lee in view of Seurat Guiochet et al and Deshayes et al discloses the limitations of the claimed invention as set forth above of which Lee further discloses the seal according to Claims 47 (see claim 47 as set forth above.
With respect to claim 55, Lee in view of Seurat Guiochet et al and Deshayes et al discloses the limitations of the claimed invention as set forth above of which Deshayes further discloses a kitchen appliance (abstract, i.e. a cooking appliance) .

Response to Amendment
Applicant’s amendments to the claims have overcome Claim Objections and Claim Interpretation from previous Office Action.  However, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have not overcome as set forth above.
Response to Arguments
Applicant’s arguments with respect to claims 34, 37, 39-40, 42-44, 46-47, 50-52, and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 10-11 of the REMARKS that “While this is convenient, the safety device is not arranged to allow operation of the appliance only when the seal is fitted. On the contrary, the presence of the seal does not affect the operation of the safety interlock mechanism, which allows operation of the appliance with or without the seal when the lid is fitted. For example, the safely device could be engaged to allow operation of the appliance by holding the body of the lid in position 
The advantage provided by the invention as claimed in claim 1 is that the appliance can only operate when a seal is properly fitted to the lid. Therefore the seal can be removable, for example to facilitate cleaning, without causing a safety hazard, which would be the case where the safety interlock operates independently of the seal. This advantage cannot be achieved by Deshayes, where the safely interlock merely requires the lid to be fitted, but does not require the seal.”
In response to applicant's argument as set forth above, it is noted that the features upon which applicant relies (i.e., “the presence of the seal does not affect the operation of the safety interlock mechanism, which allows operation of the appliance with or without the seal when the lid is fitted”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761